UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): March 28, 2011 KENT FINANCIAL SERVICES, INC. (Exact name of registrant as specified in its charter) Nevada 1-7986 75-1695953 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5305 Miramar Lane Colleyville, Texas (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (682) 738-8011 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On March 28, 2011, Kent Financial Services, Inc. issued a press release announcing the acquisition of a single tenant office building by Kent International Holdings, Inc. (“Kent International”), the Company’s majority owned subsidiary.Kent International purchased the land and buildings located at 4211 Cedar Springs Road in Dallas, Texas for $4,325,000 in cash, exclusive of closing costs, from a private seller.The property is a 39,829 square foot office building that is 100% leased to the General Services Administration (GSA). Additional property details can be found in the Form 8-K filed March 28, 2011 by Kent International. Item 9.01 Financial Statements and Exhibits (c) Exhibits 99.1Press Release SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Kent Financial Services, Inc. March 28, 2011 By: /s/ Bryan P. Healey Name: Bryan P. Healey Title: Chief Financial Officer
